DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sealey et al. (US 2015/0157969 A1) in view of Wertz et al. (US 2011/0259813 A1).

With regard to claims 1, 3, 12, 14-17 and 22, Sealey et al. discloses a filter media comprising a first layer (the substrate layer, see paragraph [0021]), a second layer (the fine fiber layer), wherein the second layer is formed of fibers having an average fiber diameter of less than 1 µm (see paragraph 
Sealey et al. does not disclose the bond strength between the first and second layers.
Wertz et al. discloses a similar filter media comprising a first layer (20) and a second layer (30), wherein the second layer is formed from fibers having an average fiber diameter less than 1 micron (see paragraph [0079]), and an adhesive (40, see paragraph [0090]) between the first layer and the second layer, wherein the first layer is bonded to the second layer by the adhesive, and wherein a bond (peel) strength between the first and second layers is greater than 1.5 ounces/in2 (see paragraph [0095]) at Fig. 3, the abstract and paragraphs [0076]-[0079] and [0095].
It would have been obvious to one of ordinary skill in the art to incorporate the bond strength of Wertz et al. into the filter media of Sealey et al. to provide a reliable bond between the first and second layers. 
Sealey et al. and Wertz et al. do not explicitly mention an oil rank of the first layer or second layer or the pressure drop across the filter media or DOP penetration at the recited oil loading. However, the Examiner notes that the since the filter media of Sealey et al. as modified by Wertz et al. has the same structure as the instantly claimed filter media it will inherently exhibit the same properties, including oil rank and oil loaded pressure drop and DOP penetration. See MPEP 2112.01(I). 
The prior art ranges for the stiffness, bond strength and gamma value are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of 

With regard to claim 2, Sealey et al. further discloses the first layer comprising fibers at paragraph [0067]. 
The Examiner notes that the second layer (the fine fiber layer) of Sealey et al. can be considered to be a membrane layer since it has a thickness as low as 10 µm (see paragraph [0087].  The Examiner especially notes that the term membrane as used in the instant application is not limited to non-fibrous materials. Specifically, paragraph [0177] of corresponding Pre-Grant publication US 2020/0206666 A1 states that “In some embodiments, the membrane layer does not comprise fibers (e.g. it is non-fibrous)”. Thus the disclosure is seen as also encompassing embodiments with fibrous membranes.

With regard to claim 4, Sealey et al. discloses the filter media having an efficiency greater than 95% according to the recited standard at paragraph [0100]-[0101].

With regard to claim 5, Sealey et al. teaches the fibers of the second layer being fine glass fibers but does not explicitly mention how the fibers are manufactured.
Wertz et al. teaches electrospinning, melt spinning and solvent spinning (liquid-electrospinning) fine fibers at paragraphs [0076]-[0077].
It would have been obvious to one of ordinary skill in the art to incorporate the electrospinning, melt spinning and solvent spinning of the fine fibers of Wertz et al. into the filter media of Sealey et al. to allow the fine fibers to be made by a variety of convenient and well known processes and to allow synthetic fine fibers to be used, such as in one or more of a plurality of fine fiber layers.



With regard to claims 7-9 and 13, Sealey et al. discloses the third layer being a second wetlaid or meltblown support layer, comprising an oleophobic component and being electrostatically charged at paragraphs [0041]-[0043], [0067], [0070] and [0072].

With regard to claims 18 and 19, Sealey et al. discloses the filter media having a basis weight of less than 150 g/m2 and a thickness of less than 1 mm at paragraphs [0080] and [0086].

5.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sealey et al. (US 2015/0157969 A1) in view of Wertz et al. (US 2011/0259813 A1), and further in view of Swaminathan et al. (US 2015/0328565 A1).
Sealey et al. and Wertz et al. do not disclose the first or second layer being a surface modified layer.
Swaminathan et al. discloses performing surface modification on layers of a filter media by chemical vapor deposition, plasma enhanced chemical vapor deposition or physical vapor deposition to alter the surface chemistry and wettability of the layer(s) and to improve performance characteristics such as efficiency at paragraphs [0003]-[0004], [0047]-[0048], [0058] and [0063].
It would have been obvious to one of ordinary skill in the art to incorporate the surface modification of Swaminathan et al. into the filter media of Sealey et al. and Wertz et al. to alter the surface chemistry and wettability of the layer(s) and to improve performance characteristics such as efficiency, as suggested by Swaminathan et al. at paragraphs [0003]-[0004], [0047]-[0048], [0058] and [0063].

s 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sealey et al. (US 2015/0157969 A1) in view of Wertz et al. (US 2011/0259813 A1), and further in view of Wu (US 2008/0017038 A1).
Sealey et al. discloses the filter media being pleated at paragraph [0021] but does not mention pleat height or density.
Wu discloses a similar filter media comprising a first substrate layer and a second fine fiber layer and having a pleat height (pleat depth) of 1-5 cm (10-50 mm) and a pleat density of at least 1/cm (10/100 mm) or 2/cm to 5 cm (20/100 mm to 50/100 mm) at the abstract and paragraphs [0006] and [0011].
It would have been obvious to one of ordinary skill in the art to incorporate the pleat height and density of Wu into the filter media of Sealey et al. and Wertz et al. to provide a pleated media which is stable, relatively easy to manufacture and which provides good surface area for filtration.
The prior art ranges for pleat height and pleat density are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sealey et al. (US 2015/0157969 A1) in view of Wertz et al. (US 2011/0259813 A1), and further in view of Uchiyama et al. (US 2015/0013295 A1).
As noted above, Sealey et al. discloses the second layer being a membrane within the scope of the term as it is used in the instant disclosure at paragraph [0067] and [0087].
Uchiyama et al. further discloses a similar multilayer filter media comprising a first support layer and second efficiency layer, wherein the second layer is a non-fibrous membrane at paragraphs [0003]-[0004].
It would have been obvious to one of ordinary skill in the art to incorporate the non-fibrous membrane of Uchiyama et al. into the filter media of Sealey et al. and Wertz et al. as the second layer to 

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        



July 1, 2021